UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4419


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN PABLO BARCENAS-BUENO,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:19-cr-01009-TMC-1)


Submitted: January 26, 2021                                       Decided: January 29, 2021


Before AGEE, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora C. Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Peter M. McCoy, Jr.,
United States Attorney, Columbia, South Carolina, Max B. Cauthen, III, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Pablo Barcenas-Bueno pled guilty to illegally reentering the United States after

having previously been deported, in violation of 8 U.S.C. § 1326(a). The district court

imposed a within-Guidelines sentence of 24 months’ imprisonment followed by 1 year of

supervised release. Barcenas-Bueno appeals, arguing that his sentence is procedurally

unreasonable because the court did not consider his nonfrivolous sentencing arguments.

Finding no error, we affirm.

       We review Barcenas-Bueno’s sentence for reasonableness, applying “a deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In crafting

an appropriate sentence, the district court must “address the parties’ nonfrivolous

arguments in favor of a particular sentence, and if the court rejects those arguments, it must

explain why in a sufficiently detailed manner to allow this [c]ourt to conduct a meaningful

appellate review.” United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017). “We cannot

assume that a sentencing court truly considered a defendant’s nonfrivolous arguments . . .

where the record fails to make it patently obvious,” id. at 521 (internal quotation marks

omitted), and the court’s failure to give “specific attention” to nonfrivolous arguments

produces a procedurally unreasonable sentence, United States v. Lewis, 958 F.3d 240, 245

(4th Cir. 2020) (internal quotation marks omitted).

       However, “[t]he sentencing court’s explanation need not be extensive,” United

States v. Harris, 890 F.3d 480, 485 (4th Cir. 2018); where the court addresses the

defendant’s “central thesis” for mitigation, it need not “address separately each supporting

data point marshalled on its behalf,” United States v. Nance, 957 F.3d 204, 214 (4th Cir.

                                              2
2020), cert. denied, No. 20-5825, 2020 WL 6385951 (U.S. Nov. 2, 2020). Furthermore,

we “will not vacate [a] sentence simply because the court did not spell out what the context

of its explanation made patently obvious.” United States v. Montes-Pineda, 445 F.3d 375,

381 (4th Cir. 2006). “The context surrounding a district court’s explanation may imbue it

with enough content” for this court to conclude that the sentencing court gave specific

attention to the defendant’s arguments. Id.

       We have reviewed the transcript of Barcenas-Bueno’s sentencing hearing and find

that the district court adequately addressed his nonfrivolous arguments. Barcenas-Bueno

argued that the court should impose a below-Guidelines sentence because he had already

served time in state custody, had originally been brought to the United States at a young

age, and had reentered the country in order to see his immediate family. The court

explicitly acknowledged that Barcenas-Bueno’s family situation was difficult but

insufficient to justify a below-Guidelines sentence given the seriousness of his offense and

his long criminal record. In addition, the court’s detailed discussion of Barcenas-Bueno’s

criminal history, lack of respect for the law, and potential to endanger the public “make it

patently obvious” that the court considered, and rejected, Barcenas-Bueno’s argument that

the time he already served in custody warranted a below-Guidelines sentence. Blue, 877

F.3d at 521 (internal quotation marks omitted). We therefore conclude that the district

court met its obligation to address and explain its rejection of Barcenas-Bueno’s arguments

“in a sufficiently detailed manner to allow this [c]ourt to conduct a meaningful appellate

review,” id. at 519, and thus that Barcenas-Bueno’s sentence is procedurally reasonable.



                                              3
       Therefore, we affirm Barcenas-Bueno’s sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4